Cite as 2013 Ark. App. 487


                        ARKANSAS COURT OF APPEALS
Susan Williams
2018.12.27                                    DIVISION II
                                             No. CV-13-218
11:26:02 -06'00'
                                                      Opinion Delivered September 11, 2013

         JULIA HARTSFIELD, EMILY       APPEAL FROM THE UNION
         HARTSFIELD, and GAYLE FISHER  COUNTY CIRCUIT COURT
                            APPELLANTS [NO. CV-2009-293]

         V.

         DEANNA BLANN, SARAH BLANN,   HONORABLE RUSSELL ROGERS,
         THOMAS EDWIN BLANN, and      JUDGE
         SIMMONS FIRST TRUST
         COMPANY, N.A.
                            APPELLEES AFFIRMED

                                     RHONDA K. WOOD, Judge

               Robert and Robena Blann, husband and wife, executed a trust as co-settlors in

        April 1996. Robena had three nieces, and Robert had three children, and the trust named

        all six as survivor beneficiaries. Robert and Robena jointly executed a first amendment to

        the trust in January 2004.1 Robert died thereafter. Robena executed a second amendment

        in August 2007 that removed Robert’s three children as beneficiaries, effectively

        disinheriting them. Robena died, and Robert’s children sued to strike Robena’s second

        amendment. The circuit court found that the trust’s language was ambiguous concerning

        whether it became irrevocable after Robert died. Therefore, it allowed extrinsic evidence

        regarding the settlors’ intent. Finding that the trust’s purpose was to provide for all six


               1
               Robert’s son had died, and the settlors replaced him as a beneficiary with his wife,
        Deanna Blann.
                               Cite as 2013 Ark. App. 487

beneficiaries, the court struck Robena’s second amendment to the trust. Robena’s nieces

appeal, and we affirm.

      The rule we follow with regard to the construction of a trust is that the intent of

the settlor governs, and the intent is to be determined within the four corners of the

instrument, considering the language used and giving meaning to all provisions, whenever

possible. Aycock Pontiac, Inc. v. Aycock, 335 Ark. 456, 983 S.W.2d 915 (1998). We will

only consider collateral evidence when there is uncertainty about the settlor’s intentions

from looking at the language of the instrument. Id. The determination of whether there is

an ambiguity is a matter of law. Thinn v. Parks, 79 Ark. App. 20, 83 S.W.3d 430 (2002).

We review a circuit court’s conclusion on a question of law de novo. Helena-W. Helena

Sch. Dist. v. Fluker, 371 Ark. 574, 268 S.W.3d 879 (2007).

      Here, the provision in question is paragraph 14, which reads as follows:

      14. REVOCABILITY: The Donors, Robert F. Blann and Robena P. Blann, may,
   by signed instruments delivered to the Trustee during the Donors’ life: . . . (3) change
   the beneficiaries, their respective shares and the plan of distribution. . . .

After Robert died, Robena executed a second amendment to the trust that removed

Robert’s three children as beneficiaries. The circuit court found that the second

amendment, along with paragraph 14 of the trust, presented an ambiguity: namely,

whether both settlors, or only one, could amend the trust.

      However, paragraph 14 is not ambiguous. Language is ambiguous if there is doubt

or uncertainty as to its meaning and it is fairly susceptible to more than one reasonable

interpretation. Anderson Gas & Propane, Inc. v. Westport Ins. Corp., 84 Ark. App. 310, 140
S.W.3d 504 (2004). Here, the revocability provision said that the donors, plural, could

                                            2
                                Cite as 2013 Ark. App. 487

change the beneficiaries; it does not allow a donor, singular, to do so. While there is no

precedent in Arkansas interpreting a trust with similar language, other jurisdictions

interpreting similar language have agreed. See L’Argent v. Barnett Bank, N.A., 730 So. 2d
395 (Fla. Dist. Ct. App. 1999); Williams v. Springfield Marine Bank, 475 N.E.2d 1122 (Ill.

Ct. App. 1985).

       In L’Argent, the trust provided that during “the life of the Settlors, this trust may be

amended, altered, revoked, or terminated, in whole or in part, or any provision hereof, by

an instrument in writing signed by the Settlors and delivered to the trustees.” L’Argent,
730 So. 2d at 396. The Florida court found that this provision was unambiguous and

required that changes to the trust occur while both settlors were living. Id. at 396–97.

Similarly, in Williams, the trust provided that “[t]he Settlors may at any time or times

during their lifetime by instrument in writing delivered to the trustee amend or revoke

this agreement in whole or in part.” Williams, 475 N.W.2d at 1124. There, the court

reasoned that the trust was jointly made and could only be jointly changed. Id. While

these cases are not binding in Arkansas, they are persuasive.

       Here, the trust’s language regarding revocability mirrors the language of the trusts

in L’Argent and Williams. All trust provisions have a plural subject and are limited in

duration. In the case before us, only the donors, Robert and Robena jointly, could

execute a written instrument to change the trust. Both of their signatures are required.

Robena’s second amendment had her signature only and was executed after Robert had

died. Therefore, the second amendment is invalid because it did not comply with the

provisions of paragraph 14.

                                              3
                                 Cite as 2013 Ark. App. 487

       In short, paragraph 14 of the trust is unambiguous: changing the trust required both

donors. The circuit court was incorrect when it found that the trust was ambiguous and

allowed extrinsic evidence regarding intent. Because the court did strike the second

amendment, we affirm because the court reached the proper result, albeit for the wrong

reason. See Charles R. Griffith Farms, Inc. v. Grauman, 2009 Ark. App. 515, 333 S.W.3d
430 (2009).

       Finally, appellants argue that they are entitled to attorney’s fees. Attorney’s fees are

not allowed except where expressly provided for by statute, and an award of attorney’s

fees will not be set aside absent an abuse of discretion by the trial court. Harris v. City of

Fort Smith, 366 Ark. 277, 234 S.W.3d 875 (2006). A circuit court may award attorney’s

fees “in a judicial proceeding involving the administration of a trust . . . as justice and

equity may require.” Ark. Code Ann. § 28-73-1004 (Repl. 2012). Appellants raise this

argument assuming they would prevail on appeal—they make no other argument

regarding fees. Because we ultimately affirm the circuit court, we also hold that it was

within its discretion to deny appellants request for attorney’s fees.

       Affirmed.

       GLOVER and BROWN, JJ., agree.

       Murray Law Firm, by: Todd H. Murray, for appellants.

       Smart & Stone, PLLC, by: Phillip A. Stone, for appellees.




                                               4